DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a first office of action for application Serial No. 16/639,149. Claims 1-7 have been examined and fully considered. 
Claims 1-7 are pending in Instant Application.
Priority
Examiner acknowledges Applicant’s claim to priority benefits of CN201710693375.4 filed 08/14/2017.
Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 02/14/2020, 03/31/2021 and 07/06/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is/are being considered if signed and initialed by the Examiner.
Drawings Objections
The drawings are objected to under 37 CFR 1.84, as indicated below. Figures 1 and 2 of each component of each figure should be labeled with both alphanumeric and text format.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  
Such claim limitation(s) is/are: 
	…emitting part… in claim 1; and
	… receiving part… in claim 1.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
	Claim features of claim 1…emitting part…, and …receiving part… support given in the written description of paragraph(s) [0030] and [0041]. The claim features are part of the high-speed laser distance measuring device.
	If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the device" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng Zhongtao, hereinafter referred to as, Zhongtao (CN103308926A; the citations are based on the provided English Translation) in view of Eshel et al. (US 2018/0120424).
Regarding claim 1, (Currently Amended) Zhongtao discloses a high-speed laser distance measuring device (see at least Para. [0022], “As shown in Figure 1, a high spectral resolution laser radar device”), the device comprising an emitting part (see at least Para. [0022], “a transmitting system”) and a receiving part (see at least Para. [0022], “a receiving system”); 
	the emitting part comprises a light emitting tube, a reflective mirror, and a transmitting objective lens (see at least Para. [0007], “The transmitting system includes a single-frequency polarized pulse laser, a beam expander, a mirror a and a mirror b”; and Para. [0022], “transmitting system includes a single-frequency polarized pulse laser 1, a beam expander 2, a reflector a 3 and a reflector b4);
	the receiving part comprises a receiving objective lens set, an optical filter and a receiving tube set (see at least Para. [0022], “the receiving system includes a telescope 5, an optical filter 6, a beam splitter 7, a photodetector a8, a polarization beam splitter prism 9, a photoelectric Detector b10, filter 11 based on field broadening Michelson interferometer, photodetector c12”); 
	wherein the emitting part further comprises a polarizer arranged between the light emitting tube and the reflective mirror (see at least Para. [0011], “The beam is split again by the beam splitter and reflected to the output end; the other signal passes through the interference arm b composed of the hybrid arm glass, the hybrid arm air gap and the hybrid arm mirror in turn, and is reflected by the hybrid arm mirror at the end of the interference arm b away from the beam splitter prism. , and the reflected signal returns to the original path, is split by the beam splitting prism again and transmitted to the output end”); 
	the receiving part further comprises a polarizing beamsplitter arranged between the optical filter and the receiving tube set, wherein the receiving tube set comprises a first receiving tube and a second receiving tube (see at least Para. [0048], “The beam splitting prism 16 divides the P polarized signal after the polarizing beam splitting prism b9 into two paths. After the film 21 is reflected, it is split again by the beam splitting prism 16 and reflected to the output end; the other signal passes through the interference arm b composed of the hybrid arm glass 17, the hybrid arm air gap 18 and the hybrid arm reflector 19 in turn, and the interference arm b The mirror 19 of the mixing arm far from the end of the beam splitter reflects, and the reflected signal returns to the original path, is split by the beam splitter 16 again and transmits to the output end; the two signals returned by the interference arm a and the interference arm b are at the output end After the interference is generated, it is received by the photodetector c12”); 
	the light emitting tube emits an outgoing light beam to the polarizer, and after passing through the polarizer, the outgoing light beam forms an outgoing polarized light beam; the outgoing polarized light beam is transmitted into the reflective mirror (see at least Para. [], “”), and…
Zhongtao does not explicitly teach where
	…after being reflected by the reflective mirror and passing through the transmitting objective lens, is transmitted onto a target object; 
	after being reflected by the target object, the outgoing polarized light beam forms a reflected polarized light beam, which passes through the receiving objective    lens set and is transmitted to the optical filter, after being filtered by the optical filter, the reflected polarized light beam is transmitted into the polarizing beamsplitter, and is split by the polarizing beamsplitter into a first reflected polarized light beam and a second reflected polarized light beam, wherein 
	the first reflected polarized light beam passes through the polarizing beamsplitter and is transmitted into the first receiving tube; 
	the second reflected polarized light beam is reflected by the polarizing beamsplitter and transmitted into the second receiving tube.  
	However, in the same field of endeavor, Eshel teaches
	…and after being reflected by the reflective mirror and passing through the transmitting objective lens, is transmitted onto a target object (see at least Para. [0140], “For example, optics 222 may modify a linear polarization of the emitted light beam to circular polarization. Light reflected back to system 100 from the field of view would arrive back through deflector 114 to optics 222, bearing a circular polarization with a reversed handedness with respect to the transmitted light. Optics 222 would then convert the received reversed handedness polarization light to a linear polarization that is not on the same axis as that of the polarized beam splitter 216. As noted above, the received light-patch is larger than the transmitted light-patch, due to optical dispersion of the beam traversing through the distance to the target”); 
	after being reflected by the target object, the outgoing polarized light beam forms a reflected polarized light beam, which passes through the receiving objective    lens set and is transmitted to the optical filter, after being filtered by the optical filter, the reflected polarized light beam is transmitted into the polarizing beamsplitter, and is split by the polarizing beamsplitter into a first reflected polarized light beam and a second reflected polarized light beam (see at least Para. [0155], “Additionally or alternatively, exit aperture 314 may include a hole or cutaway in the wall 316. Reflected light 206 may be reflected by deflector 114B and directed towards an entrance aperture 318 of sensing unit 106. In some examples, an entrance aperture 318 may include a filtering window configured to allow wavelengths in a certain wavelength range to enter sensing unit 106 and attenuate other wavelengths. The reflections of object 208 from field of view 120 may be reflected by deflector 114B and hit sensor 116. By comparing several properties of reflected light 206 with projected light 204, at least one aspect of object 208 may be determined”), wherein 
	the first reflected polarized light beam passes through the polarizing beamsplitter and is transmitted into the first receiving tube (see at least Figure 27; and Para. [0123], “LIDAR system 100 may include one or more scanning units 104 to scan the environment around vehicle 110. LIDAR system 100 may be attached or mounted to any part of vehicle 110. Sensing unit 106 may receive reflections from the surroundings of vehicle 110, and transfer reflections signals indicative of light reflected from objects in field of view 120 to processing unit 108”); 
	the second reflected polarized light beam is reflected by the polarizing beamsplitter and transmitted into the second receiving tube (see at least Figure 27; and Para. [0123], “LIDAR system 100 may include one or more scanning units 104 to scan the environment around vehicle 110. LIDAR system 100 may be attached or mounted to any part of vehicle 110. Sensing unit 106 may receive reflections from the surroundings of vehicle 110, and transfer reflections signals indicative of light reflected from objects in field of view 120 to processing unit 108”).
***Examiner notes that the structure may differ, however, one of ordinary skill in the art would be able determine the configuration the device to perform and output the similar and/or same results*** 
	Accordingly, it would have been obvious to one of ordinary skill in the art before the filing of the invention to modify Zhongtao by combining …after being reflected by the reflective mirror and passing through the transmitting objective lens, is transmitted onto a target object; after being reflected by the target object, the outgoing polarized light beam forms a reflected polarized light beam, which passes through the receiving objective lens set and is transmitted to the optical filter, after being filtered by the optical filter, the reflected polarized light beam is transmitted into the polarizing beamsplitter, and is split by the polarizing beamsplitter into a first reflected polarized light beam and a second reflected polarized light beam, wherein the first reflected polarized light beam passes through the polarizing beamsplitter and is transmitted into the first receiving tube; the second reflected polarized light beam is reflected by the polarizing beamsplitter and transmitted into the second receiving tube as taught by Eshel. One would be motivated to make this modification in order to convey having equivalent elements, modifications, omissions, combinations (e.g., of aspects across various embodiments), adaptations and/or alterations as would be appreciated by those skilled in the art based on the present disclosure. The limitations in the claims are to be interpreted broadly based on the language employed in the claims and not limited to examples described in the present specification or during the prosecution of the application (see at least Para. [0821]).
Regarding claim 2, 	(Original) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 1. Zhongtao further discloses 
	wherein the outgoing direction of the first reflected polarized light beam is a first light outgoing direction; the outgoing direction of the second reflected polarized light beam is a second light outgoing direction; and the first light outgoing direction and the second light outgoing direction are orthogonal (see at least Para. [0030], “The free spectral range of the Michelson interferometer 11 based on the broadening of the field of view is in the same order of magnitude as the spectral width of the atmospheric molecule Rayleigh scattering signal in the lidar echo signal, which ensures that the aerosol scattering signal and the atmospheric molecule scattering signal are included. After the echo signal of the laser radar passes through the filter, the echo signal of the aerosol scattering radar is filtered out as much as possible, and the scattering signal of the atmospheric molecule is retained as much as possible”).  
Regarding claim 3, 	(Original) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 1. Zhongtao further discloses
	wherein the reflected polarized light beam comprises p-polarized light and s-polarized light; when the first reflected polarized light beam is the p-polarized light, the second reflected polarized light beam is the s-polarized light; and when the first reflected polarized light beam is the s-polarized light, the second reflected polarized light beam is the p-polarized light (see at least Para. [0023], “After the lidar echo signal is collected by the telescope 5, the sky background radiation is filtered out by the optical filter 6, and then the beam is split by the beam splitter 7, one signal is reflected into the photodetector a8, and the other signal is transmitted to the polarization beam splitting prism b9 and then split. The s-polarized signal is reflected into the photodetector b10, the P-polarized signal is transmitted to the high spectral resolution filter 11; the p-polarized signal is received by the photodetector c12 after passing through the high spectral resolution filter 11”; and [0033], “After the lidar echo signal is collected by the telescope 5, the sky background radiation is filtered out by the optical filter 6, and then the beam is split by the beam splitter 7, one signal is reflected into the photodetector  a8, and the other signal is transmitted to the polarization beam splitting prism b9 and then split. There are two paths, the S-polarized signal is reflected into the photodetector b10”).
Regarding claim 4, 	(Currently Amended) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 3. Zhongtao in view of Eshel, where Eshel further teaches wherein when the target object is provided with an oriented reflective target and the a test environment between the high-speed laser distance measuring device and the target object contains with particulate matters matter (see at least Para. [0169], “FIG. 4D is a cross cut diagram of a part of sensor 116, in accordance with examples of the presently disclosed subject matter. The illustrated part of sensor 116 includes a part of a detector array 400 which includes four detection elements 402 (e.g., four SPADs, four APDs). Detector array 400 may be a photodetector sensor realized in complementary metal-oxide-semiconductor (CMOS). Each of the detection elements 402 has a sensitive area, which is positioned within a substrate surrounding. While not necessarily so, sensor 116 may be used in a monostatic LiDAR system
having a narrow field of view (e.g., because scanning unit 104 scans different parts of the field of view at different times)”), the p-polarized light is formed by the reflection of the outgoing polarized light beam from the oriented reflective target, particulate matters matter and the target object (see at least Para. [0139], “The transmitted light is generated by projecting unit 102 and may travel through one-way deflector 220 to scanning unit 104 which deflects it towards the optical outlet. The received light arrives through the optical inlet, to the at least one deflecting element 114, which deflects the reflections signal into a separate path away from the light source and towards sensing unit 106. Optionally, asymmetrical deflector 216 may be combined with a polarized light source 112 which is linearly polarized with the same polarization axis as one-way deflector 220. Notably, the cross-section of the outbound light beam is much smaller than that of the reflections signals. Accordingly, LIDAR system 100 may include one or more optical components (e.g. lens, collimator) for focusing or otherwise manipulating the emitted polarized light beam to the dimensions of the asymmetrical deflector 216”); the s-polarized light is formed by the reflection of the outgoing polarized light beam from the target object (see at least Para. [0369], “a region of interest designation may depend on a distance that a target object resides relative to the LIDAR system. The farther away from the LIDAR system that a target object resides, the longer the path a laser pulse has to travel, the larger the potential laser signal loss may be. Thus, a distant target may require higher energy light emissions than a nearby target in order to maintain a desired signal to noise ratio”).  
Regarding claim 5, 	(Currently Amended) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 4. Zhongtao in view of Eshel, where Eshel further teaches wherein the polarized light beam reflected by the oriented reflective target forms a first p-polarized light, the polarized light beam reflected by the particulate matters forms a second p-polarized light, and the polarized light beam reflected by the target object forms a third p-polarized light (see at least Figure 2C; Para. [0317, “FIGS. 1A, 2B, and 2C depict examples in which a deflector both directs a light beam towards the field of view and also receives a reflection from the field of view. In certain aspects, the reflection may be caused by the light beam directed toward the field of view. In other embodiments, a light beam from the at least one light source may be directed towards the field of view by at least one light deflector separate from at least one other light deflector that receives a reflection from the field of view. For example, FIG. 2A depicts an example in which one deflector directs a light beam towards the field of view and a separate deflector receives a reflection from the field of view”).  
Regarding claim 6, 	(Original) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 5, 
	wherein the order of magnitude of the intensity of the first p-polarized light is larger than that of the second p-polarized light and the third p-polarized light; and the first receiving tube or the second receiving tube identifies the photoelectric signal of the first p-polarized light according to the order of magnitude of the intensity thereof (see at least Para. [0109], “the term
"object" broadly includes a finite composition of matter that may reflect light from at least a portion thereof. For example, an object may be at least partially solid (e.g. cars, trees); at least partially liquid (e.g. puddles on the road, rain); at least partly gaseous (e.g. fumes, clouds); made from a multitude of distinct particles (e.g. sand storm, fog, spray); and may be of one or more scales of magnitude, such as -1 millimeter (mm), -5 mm, -10 mm, -50 mm, -100 mm, -500 mm, -1 meter (m), -5 m, -10 m, -50 m, -100 m, and so on. Smaller or larger objects, as well as any size in between those examples, may also be detected. It is noted that for various reasons, the LIDAR system may detect only part of the object”).  
Regarding claim 7, 	(Currently Amended) Zhongtao in view of Eshel teaches the high-speed laser distance measuring device according to Claim 5. Zhongtao in view of Eshel, where Eshel further teaches wherein after receiving the p-polarized light and the s-polarized light, the first receiving tube and the second receiving tube identifies identify the photoelectric signals of the first p-polarized light and the s-polarized light, and the high- speed laser distance measuring device calculates the relative position to the target object according to the photoelectric signals (see at least Para. [0119], “Similar photomultipliers from other, nonsilicon materials may also be used. Although a SiPM device works in digital/switching mode, the SiPM is an analog device because all the microcells may be read in parallel, making it possible to generate signals within a dynamic range from a single photon to hundreds and thousands of photons detected by the different SPADs. It is noted that outputs from different types of sensors (e.g., SPAD, APD, SiPM, PIN diode, Photodetector) may be combined together to a single output which may be processed by a processor of the LIDAR system. Additional details on the sensing unit and the at least one sensor are described below with reference to FIGS. 4A-4C”).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAKARI UNDERWOOD whose telephone number is (571)272-8462. The examiner can normally be reached M - F 8:00 TO 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy (GP) Pe can be reached on (571) 270-3703. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/B.U./Examiner, Art Unit 3663                   

/JAMES M MCPHERSON/Examiner, Art Unit 3663